Citation Nr: 0400134	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  00-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active duty service from March 1946 to April 
1954.  He died in November 1979.  The appellant is his 
surviving spouse.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
April 2001, the Board remanded the case to the RO for 
additional development and the case is now before the Board 
for further appellate consideration.  The stay on 
adjudication of claims regarding DIC under 38 U.S.C.A. § 1318 
pending review of applicable regulations by the United States 
Court of Appeals for the Federal Circuit has been lifted.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
The stay on "hypothetical entitlement" claims was lifted 
recently, although the stay on processing appeals relating to 
entitlement to DIC benefits under 38 U.S.C.A. §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence is continued.  See Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003) (NOVA II).  The appellant has not 
requested to reopen a claim that was finally decided during 
the veteran's lifetime and therefore, the Board will proceed 
with the adjudication of this appeal.  

Previously, in a June 1980 rating decision, the RO denied 
service connection for the cause of the veteran's death.  In 
a July 1981 decision, the Board also denied service 
connection for the cause of the veteran's death.  In a July 
1982 rating decision issued in August 1982, the RO denied 
entitlement to accrued compensation benefits for a period 
prior to the veteran's death based on service connection for 
schizophrenia and for avitaminosis.  In an August 1983 
decision, the Board denied accrued benefits for a period 
prior to the veteran's death based on service connection for 
schizophrenia and for avitaminosis.

In a September 2003 VA Form 21-4138, the appellant appears to 
have asked that her claim for entitlement to service 
connection for cause of the veteran's death be reopened.  
This issue is referred to the RO for appropriate action.

In November 2003, the Board granted the appellant's motion to 
advance the appeal on the docket.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist obligations to the appellant by obtaining 
and fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died in November 1979 at the age of 53.  The 
death certificate lists the immediate cause of death as 
hemorrhage due to multiple hack wound on head, neck and body.

4.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

5.  The veteran was not evaluated as totally disabled for 10 
continuous years immediately preceding death nor was he rated 
totally disabled continuously after his last discharge from 
service in April 1954 for a period of not less than 5 years 
immediately preceding death.




CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

With regard to the RO's compliance with the April 2001 Board 
remand instructions, in April 2001 and August 2003, the RO 
asked the appellant to provide information as to medical 
treatment the veteran received during and after service for a 
psychiatric disorder, in particular information as to the 
month(s) in 1953 that she claimed the veteran was 
hospitalized at the U. S. Naval Hospital in Yukoska, Japan 
and treatment records from Dr. Federico Abena.  Those letters 
also informed the appellant of the provisions of the VCAA.  
In February 2003, the RO requested the veteran's treatment 
records from the Veterans Memorial Medical Center (VMMC) for 
the period covering August and September 1977, which showed 
treatment for schizophrenia and tinea cruris.  In a May 2001 
statement, the appellant noted that Dr. Abena's medical 
records are no longer available since he is deceased and his 
records were destroyed and that the pertinent information for 
treatment by Dr. Abena from 1955 through 1960 was already on 
file as noted in a July 1981 Board decision.  The appellant 
reported that the veteran was treated at the U.S. Naval 
Hospital in Yukoska, Japan, and that such records could be 
obtained from the Central Physical Evaluation Board (PEB) and 
referred to a memorandum dated August 2, 1977.  The PEB 
memorandum reflects that the veteran was fit for duty at the 
time of separation from service in April 1954 and that there 
was no evidence to support the contention that the veteran 
was mentally ill during service.  In a February 2002 
response, the National Personnel Records Center (NPRC) 
indicated that no mental health records for the veteran in 
1953 U.S. Naval Hospital at Yukoska, Japan had been found.  
In September 2003, the RO readjudicated the claim and issued 
an supplemental statement of the case (SSOC), which advised 
her that, as a surviving spouse, she had failed to 
demonstrate that the veteran would have been entitled to a 
total disability rating for the 10 years immediately 
preceding his death under the provisions of 38 C.F.R. § 3.22 
(2003) and gave the appellant 60 days to submit additional 
evidence or argument in support of her claim.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's April 2001 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim have been 
properly developed, to the extent possible.  The duty to 
assist includes obtaining medical opinions when necessary for 
an adequate decision.  Here, the veteran's claims file was 
reviewed by a VA examiner in August 2003.  The Board is 
satisfied that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002).  In this connection, the 
Board finds that the available service medical records, the 
autopsy and police reports, an August 1977 PEB memorandum, a 
September 1979 Board of Correction of Naval Records, 
Department of the Navy (Naval Board of Correction) decision, 
a February 1978 VA examination report, VMMC treatment 
records, Social Security Administration (SSA) medical 
records, private physician statements, an April 2003 letter 
from the Defense Threat Reduction Agency (DTRA), an August 
2003 VA medical opinion, and various statements from the 
appellant and her representative associated with the file, 
which discuss the status of the veteran's health preceding 
his death, are adequate for determining whether the criteria 
for entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have been met.  Thus, the Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to her claim.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the appellant is not prejudiced by the Board's 
consideration of her claim as VA has complied with, to the 
extent possible, all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing compensation under the provisions of 38 U.S.C.A. 
§ 1318.  In letters dated in April 2001 and February and 
August 2003 and a September 2003 SSOC, the RO advised the 
appellant of the new duty to assist provisions of the VCAA, 
what VA would do and had done, what she should do, and was 
given an opportunity to supply additional information in 
support of her claim.  She has, by information letters, a 
September 1999 rating decision, various Board decisions and a 
remand, a February 2000 statement of the case, and an SSOC, 
been advised of the evidence considered in connection with 
her appeal.  Further, all of the available relevant evidence 
has been considered.  The appellant and her representative 
submitted additional lay statements and arguments.  Thus, the 
Board finds that there has been no prejudice to the appellant 
that would warrant further notification or development for 
the issue discussed in this decision.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Background

Service medical records show that, in March and June 1953, 
the veteran was transferred to the U. S. Naval Hospital in 
Yukosuka, Japan, for treatment.  [A search for mental health 
records was negative.]  A February 1954 in-service 
psychiatric report describes the veteran as having been 
emotionally unstable to a fairly marked degree during the 
past year.  Heavy drinking was noted as a symptom of his 
instability.  There was no evidence of significant 
personality change revealed during a period of recent 
confinement.  No diagnosis was recorded.  Service medical 
records showed no other references to complaints of a 
psychiatric nature.  The veteran's separation examination 
report reflects a psychiatric evaluation within normal 
limits.  The veteran was discharged from service in April 
1954.  

In a July 1976 statement, Dr. Abena, a private physician, 
reported that he had treated the veteran from 1955 to 1965 
for complaints of nervousness, forgetfulness, insomnia and 
depression.  The veteran was diagnosed with schizophrenia.  
In a December 1977 statement, Dr. Abena indicated that he had 
treated the veteran since 1955 for schizophrenia.

The veteran filed his initial application for service 
connection for schizophrenia in November 1976, less than 10 
years prior to his death.  In December 1976, he amended his 
claim to include service connection for neurosis and 
avitaminosis.  

A memorandum from the PEB dated in August 1977, shows that 
the veteran was fit for duty at the time of separation from 
service on April 13, 1954 and that there was no evidence to 
support the contention that he was mentally ill during 
service.  An evaluation in July 1953 had resulted in a 
diagnosis of aggressive reaction and indicated that had the 
case been presented to the board, the veteran would have been 
found unfit for duty on the basis of a condition not 
constituting a physical disability.

An August/September 1977 VMMC hospital report shows treatment 
for psychiatric complaints.  It was reported that this was 
his first admission.  According to the appellant, the veteran 
had manifested bizarre behavior since the first month of 
their marriage in 1949 and that he had had frequent 
consultations with private physicians, who prescribed 
medication.  The diagnosis was schizophrenia, paranoid type, 
in partial remission.

A February 1978 VA neuropsychiatric examination report 
reflects a diagnosis of schizophrenic reaction, paranoid 
type, in partial remission.

A March 1978 VA social survey report, based on interviews 
with relatives and acquaintances of the veteran, reflects 
their knowledge and awareness of the veteran's unconventional 
behavior.

The veteran died in November 1979 at the age of 53 prior to a 
final decision on his claim.  The death certificate lists the 
immediate cause of death as hemorrhage due to multiple hack 
wounds on head, neck and body.  The cause of death was 
confirmed by an autopsy.  At the time of his death, the 
appellant was married to the veteran but he was not service 
connected for any disability.  

In November 1979, the appellant filed a claim for service 
connection for cause of the veteran's death and for accrued 
benefits.  In various statements, the appellant described the 
circumstances surrounding the veteran's death.  She reported 
that the veteran was assaulted and beaten to death by several 
intoxicated individuals attending his birthday party, whom 
the veteran had publicly insulted several months prior to the 
fatal attack.

In 1979, the RO received documents from the Naval Board of 
Correction dated in September 1979, relating to the upgrading 
of the veteran's discharge from military service.  It was 
reported that the Naval Board of Correction found that the 
veteran's disciplinary problems were caused by his "mental 
condition" and that had the case been presented to them in 
1953, he would have been found unfit for duty on the basis of 
a condition not constituting a physical disability.  The 
Naval Board of Correction concluded that the veteran had an 
extensive record of emotional problems during and after 
service.

In a June 1980 rating decision, the RO denied service 
connection for the cause of the veteran's death.  In a July 
1981 decision, the Board denied service connection for the 
cause of the veteran's death, finding that, even if it was 
conceded that the veteran's schizophrenia was service 
connected, the evidence failed to show a direct causal 
relationship between the schizophrenia and the incident that 
led to his death.

In an August 1983 decision, the Board denied the appellant's 
claim for entitlement to accrued benefits for a period prior 
to the veteran's death based on service connection for 
schizophrenia or for avitaminosis, noting that neither 
disorder was present during the veteran's military service or 
for many years later.

In a September 1999 rating decision, the subject of this 
appeal, the RO denied DIC benefits under the provisions of 
38 U.S.C. § 1318, noting that the veteran was not receiving 
any VA compensation at the time of his death, nor was there 
evidence of the existence of a disability that could be 
service-connected and evaluated as 100 percent disabling at 
any time prior to his death.

An April 2003 letter from the DTRA stated that the available 
historical records do not document that the veteran 
participated in U.S. atmospheric nuclear testing.

In July 2003, SSA records were received and reflect that, 
according to the appellant in April 1977, the veteran 
appeared to be combative and out of contact with reality.    
An April 1977 field investigation report shows that the 
veteran was nowhere to be seen when the investigator arrived.  
When the investigator called out the veteran's nickname, the 
veteran just stared without answering.  The veteran's 
brother-in-law disappeared when he saw the veteran and, 
fearing for his own safety, the SSA investigator left in 
haste.  Later, the investigator was informed that the veteran 
had killed his own sister a few years back presumably due to 
mental disorder.  In an October 1976 statement, Dr. Abena 
indicated that since 1954 there was a sudden change in the 
veteran's behavior.  At times, he was happy and lonely, 
related stories and talked of things that were not possible 
within the veteran's grasp and ability.  At other times, the 
veteran's eyes became sharper.  At times, he was depressed 
and would not talk, smile, eat or drink water.  Dr. Abena 
indicated that he found that the veteran was suffering from 
schizophrenia and avitaminosis, which was directly caused by 
his separation from service without benefits as his financial 
problems worsened and he could no longer support his family.  
In January 1970, the veteran "killed his sister for not 
known and reasonable reasons.  He was jailed for two (2) 
years and later set free for his mental disorientation."  
Dr. Abena added that, the veteran's signs of schizophrenia 
appeared once in a while and treatment was given 
occasionally.  Dr. Abena first observed the veteran in 1955 
because of his nervousness, irritability, weight loss and 
irregular appetite.  The veteran had signs of poor memory and 
at times his thoughts were unrelated and rambling.  In a 
February 1977 statement, Dr. Abena reported that the veteran 
had "been sick from schizophrenia since 1955 up to 1965, due 
to his loss of his juicy job [in] the U.S. Navy" that had 
caused financial troubles for his family.  From time to time, 
manifestations of the disease existed up to 1976.  In a 
January 1978 statement, Dr. Abena indicated that his records 
from 1954 had been lost and that he had recommended 
hospitalization at the VA in 1977.  At that time, the veteran 
was under treatment occasionally for chronic schizophrenia 
and added that there was no other better and absolute cure 
expected.  A March 1977 medical certificate signed by Dr. 
Castro R. Magsaysay reveals that the veteran suffered from 
schizophrenia, which incapacitates him from traveling, as he 
might become violent and notes that further treatment and 
testing was indicated.

An August 2003 VA medical opinion reveals that the examiner 
had reviewed the claims file.  The VA examiner noted 
individual findings from the Naval Board of Correction report 
and the hospitalization records in 1977, which indicated 
symptoms of negativism, withdrawal, paranoia, and violent 
reactions, leading to a conclusive diagnosis of paranoid 
schizophrenia.  He added that the findings were further 
supported by the clinical course, since the veteran died an 
intense violent death due to extensive hemorrhage secondary 
to homicidal multiple neck wounds.  The examiner stated that 
such violent reprisal resulting in death could have been 
inflicted on the veteran as a result of his disturbed mental 
faculties that would have provoked the perpetuator to commit 
such an act.  The examiner concluded that the records 
indicate that the veteran suffered from paranoid 
schizophrenia, a chronic disorder, which based on service 
records could have been active while the veteran was in the 
U.S. Navy.

Analysis

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  If, as here, the veteran's 
death is not determined to be service connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2003).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service.  Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 
38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled 
to receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening -- "hypothetical entitlement" claims.  Id. at 
1379-80.  

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. 
§ 1318 are not met.  

During his lifetime, the veteran did not establish service 
connection for any disabilities.  He did not apply for VA 
benefits until November 1976, less than 10 years before his 
death in December 1979.  The appellant was married to the 
veteran at the time of his death.  In July 1981 and August 
1983 decisions, respectively, the Board denied service 
connection for the cause of the veteran's death and for 
entitlement to accrued benefits for a period prior to the 
veteran's death.  These decisions are final.  In the July 
1981 decision, the Board specifically found, that even if the 
veteran's schizophrenia had been service connected, the 
evidence failed to show a direct causal relationship between 
the schizophrenia and the incident that led to his death.  
The August 2003 VA examiner opined that the veteran's 
schizophrenia was related to service and that the violent 
reprisal, which led to his death "could have be[en] 
inflicted [on] the veteran as a result of his disturbed 
mental faculties that would have provoked the [perpetrator] 
to commit such an act."  The Board finds this statement, 
suggesting a link between the appellant's psychiatric 
disorder and his death, to be unpersuasive since the basis 
seems to be unclear and the opinion is speculative in nature.  
Medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, both VA examiner and private 
physician's statements from the late 1970's indicated that 
the veteran's schizophrenia was in partial remission and 
required occasional treatment.  As such, the veteran was not 
in actual receipt of a 100 percent disability rating for the 
statutory period of time prior to his death, that is, the 
veteran had no service-connected disability rated as 100 
percent disabling for at least 10 years prior to his death.  
Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22.  Accordingly, the appellant's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating or Board decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's death was due to his schizophrenia, which 
she claims is related to military service.  She argues that 
the veteran was found to be totally disabled by the SSA and 
therefore grant of DIC benefits under 38 U.S.C. § 1318 is 
warranted.  Based on a review of the SSA records, the veteran 
might have been entitled to a 100 percent evaluation for 
schizophrenia in January 1970, when he killed his sister, if 
the VA had had the information at that time and a claim had 
been filed for VA compensation.  However, this is still 
insufficient to show that his schizophrenia was so disabling 
to be rated 100 percent for a continuous period of 10 years 
prior to his death, since he died in November 1979.  And, to 
the extent the appellant might argue that the veteran had a 
service-connected disability that would have been evaluated 
as 100 percent disabling, or a totally disabling condition 
that would have been established as service connected, for at 
least 10 years before his death if a claim had been filed, 
such an allegation is tantamount to a "hypothetical claim" 
for entitlement, which is excluded from consideration.  NOVA 
II, 314 F.3d 1379-80.  Accordingly, the appellant's appeal is 
denied.  

The Board notes that the RO received the appellant's claim 
for DIC benefits in February 1999.  Much of the evolution of 
analysis for 38 U.S.C.A. § 1318 claims occurred after receipt 
of her claim.  However, as discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



